   Case 3:20-cv-00098-REP Document 177 Filed 04/20/20 Page 1 of 5 PageID# 3853



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


 STEVES AND SONS, INC.,                             )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          )       Civil Action No. 3:20-CV-00098-REP
                                                    )
 JELD-WEN, INC.,                                    )
                                                    )
                        Defendant.                  )
                                                    )


   JELD-WEN’S MEMORANDUM IN SUPPORT OF MOTION TO FILE UNDER SEAL

       JELD-WEN, Inc. (“JELD-WEN”), pursuant to Rule 5 of the Local Civil Rules, respectfully

moves the Court for an order sealing its Memorandum in Support of Its Emergency Rule 62(d) Motion

to Stay the Injunction Pending Appeal and the accompanying exhibit (collectively, the

“Memorandum”). In support of this motion, JELD-WEN states:

       Local Rule 5(c), Section 1 – Non-confidential description of the material filed under seal

       The Memorandum discloses the number of doorskins Steves has ordered and obtained from

JELD-WEN, the number of doorskins Steves has ordered, the number of doorskins JELD-WEN has

produced, JELD-WEN’s production capacity, and the financial impact the preliminary injunction will

have on JELD-WEN’s business. This information constitutes commercially sensitive confidential or

trade secret information that, if disclosed to the public, would cause competitive harm as described in

the Protective Order and breach the terms of the Supply Agreement. The Memorandum also contains

material, non-public information and forward-looking statements that have not been released to the

public at this time. Some of the exhibits have been designated as “Highly Confidential” pursuant to

the Stipulated Protective Order entered in this matter (ECF No. 25).
   Case 3:20-cv-00098-REP Document 177 Filed 04/20/20 Page 2 of 5 PageID# 3854



       Local Rule 5(c), Sections 2 and 3 – A statement why sealing is necessary, references to
       governing case law, analysis of the appropriate standard, and a description of how the
       standard has been satisfied

       Sealing the referenced documents is necessary because the documents are designated Highly

Confidential per the Stipulated Protective Order. Sealing of information about Steves’ past purchases,

planned orders, JELD-WEN’s production, and JELD-WEN’s production capacity is required because

the information is commercially sensitive. No other procedure will suffice, because once this

information is made public it cannot be retracted.

       Documents should be sealed when a party’s interest in keeping the information contained

therein confidential outweighs the right of public access to judicial documents. See, e.g., Stone v.

Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988); Ashcraft v. Conoco, Inc., 218 F.3d

288, 302 (4th Cir. 2000). The United States Court of Appeals for the Fourth Circuit has directed that

district courts should consider the following factors when determining whether to exercise their

discretion to seal documents: (1) “whether the records are sought for improper purposes, such as

promoting public scandals or unfairly gaining a business advantage;” (2) “whether release would

enhance the public’s understanding of an important historical event; and” (3) “whether the public has

already had access to the information contained in the records.” Va. Dept. of State Police v. Wash.

Post, 386 F.3d 567, 575 (4th Cir. 2004).

       Here, there could be an “unfair business advantage” gained by any party who had access to

Steves’ or JELD-WEN’s trade secret and confidential information. The public has never had access

to the information at issue and it is routinely kept in confidence in the course of business. These are

appropriate grounds for sealing.     In addition, the Memorandum contains material, non-public

information and forward-looking statements that have not been released to the public at this time.




                                                     2
   Case 3:20-cv-00098-REP Document 177 Filed 04/20/20 Page 3 of 5 PageID# 3855



       Local Rule 5(c), Section 4 – Statement as to the period of time the party seeks to have the
       matter maintained under seal

       JELD-WEN requests that the documents designated as “Highly Confidential” and discussions

thereof be filed under seal, pursuant to the Stipulated Protective Order (ECF No. 25), entered February

20, 2020.

       JELD-WEN believes that its trade secret and confidential information should remain

permanently sealed in the absence of a ruling that the information is not confidential.

       JELD-WEN’s grounds for requesting that its disclosures about Steves’ past purchases and

planned orders for doorskins and JELD-WEN’s past production and production capacity be filed under

seal are that the information is highly confidential and commercially sensitive information to which

the public has not had access and that Steves or JELD-WEN would be harmed if the public did have

access to such information.

       The documents sought to be filed under seal are being filed electronically with the Court

contemporaneously, as required by Local Civil Rule 5.



       Dated: April 20, 2020                           Respectfully submitted,


                                                       JELD-WEN, Inc.

                                                       By counsel
                                                       /s/ Brian C. Riopelle
                                                       Brian C. Riopelle (VSB #36454)
                                                       Gregory J. DuBoff (VSB # 82062)
                                                       McGuireWoods LLP
                                                       Gateway Plaza
                                                       800 East Canal Street
                                                       Richmond, VA 23219
                                                       (804) 775-1084 – Tel.
                                                       (804) 698-2150 – Fax
                                                       briopelle@mcguirewoods.com
                                                       gduboff@mcguirewoods.com

                                                       Attorneys for Defendant

                                                   3
Case 3:20-cv-00098-REP Document 177 Filed 04/20/20 Page 4 of 5 PageID# 3856



                                      CERTIFICATE OF SERVICE

       I hereby certify that on the April 20, 2020 the following counsel of record have been served

using the CM/ECF system, which will then send a notification of such filing (NEF) to the

registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 177 Filed 04/20/20 Page 5 of 5 PageID# 3857



     Munger, Tolles & Olson LLP
     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                           /s/ Brian C. Riopelle
                                           Brian C. Riopelle (VSB #36454)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           (804) 775-1084 – Tel.
                                           (804) 698-2150 – Fax
                                           briopelle@mcguirewoods.com

                                           Attorney for Defendant




                                       2
